                 Case 3:21-cv-05297-JCC Document 6 Filed 08/13/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RUSSELL D. HICKMAN,                                    CASE NO. C21-5297-JCC
10                             Plaintiff,                   ORDER
11          v.

12   GRAYS HARBOR SUPERIOR COURT,

13                             Defendant.
14

15          The Court, having reviewed the Report and Recommendation (“R&R”) of the Honorable
16   David W. Christel, United States Magistrate Judge (Dkt. No. 5), the lack of objections thereto,
17   and the relevant record, hereby ORDERS:
18          1. The Court ADOPTS the R&R (Dkt. No. 5).
19          2. Plaintiff’s claims are DISMISSED without prejudice, Plaintiff’s motion to proceed in
20               forma pauperis (Dkt. No. 1) is DENIED as moot, and this case is considered a strike
21               under 28 U.S.C. § 1915(g).
22          3. The Clerk is DIRECTED to send copies of this Order to Plaintiff and to the
23               Honorable David W. Christel.
24   //
25   //
26   //


     ORDER
     C21-5297-JCC
     PAGE - 1
              Case 3:21-cv-05297-JCC Document 6 Filed 08/13/21 Page 2 of 2




 1          DATED this 13th day of August 2021.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C21-5297-JCC
     PAGE - 2
